Citation Nr: 0632665	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  05-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 1969 
with additional unverified service from 1971 to 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
PTSD. 

The veteran testified before the undersigned at a July 2006 
hearing at the RO.  A transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's due process obligations, as codified in the Veterans 
Claims Assistance Act (VCAA), do not allow the Board to 
proceed at this time.  

When the veteran filed his initial claim, he identified two 
sources of private medical records pertaining to his claimed 
PTSD, the Valley Behavioral Hospital and a Dr. Greer.  The 
veteran submitted release of records authorizations, which 
the RO then sent to the care providers with request letters.  
The hospital responded with records from May 2002.  It 
appears that Dr. Greer's office responded with the records of 
another patient with the same last name as the veteran.  

The records from Dr. Greer were requested as part of the 
veteran's claim, and the veteran is entitled to reasonable 
efforts to obtain them.  Unfortunately, the veteran informed 
the Board at his July 2006 hearing that Dr. Greer has since 
closed his practice and further records are unavailable 
directly from the doctor.  While this would ordinarily 
foreclose the need for a renewed request for records, another 
possible source for these records exists.  

The veteran has stated that he applied for benefits in June 
2004 from the Social Security Administration (SSA).  The RO 
made an initial August 2005 request for the veteran's records 
from SSA, then abandoned the request after receiving 
notification that the veteran's file had been sent to another 
office on appeal.  VA is required to obtain evidence from the 
SSA, including any decisions by an administrative law judge, 
and give the evidence appropriate consideration and weight.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA is only 
permitted to end its efforts to obtain such records "if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile."  
38 C.F.R. § 3.159(c)(2).  Transfer of the veteran's file for 
appellate consideration merely delays the request; it does 
not render the request futile.  Also, the possibility exists 
that Greer's records were associated with the SSA claim, and 
could remedy the original failure to obtain the veteran's 
treatment records.  

At the veteran's July 2006 hearing before the undersigned, 
the veteran indicated that he receives continuing 
psychological treatment from a Dr. Spalding.  The veteran's 
representative submitted additional evidence on July 18, 
2006, and waived RO consideration.  This evidence consists of 
what appear to be treatment notes.  Unfortunately, there is 
no source for the evidence, either in the notes themselves or 
in the representative's cover page.  The Board suspects, but 
cannot state, that these are Dr. Spalding's records.  As Dr. 
Greer is no longer available as a source of medical records 
or opinion, Dr. Spalding's treatment records on the veteran 
should be requested.  

The veteran has stated, at various times, that he served in 
the Army National Guard, receiving a medical discharge due to 
his psychiatric problems in February 2003.  The RO has 
requested any existing records from the Office of the 
Adjutant General of Tennessee.  The Adjutant General's Office 
responded that it had no records on the veteran in June 2005.  
The Board notes that although the veteran had been retired 
for over two years by that point his records may have not 
have been transferred to the Adjutant General of Tennessee.  
As the Board must remand this case regardless, the AMC should 
initiate a new round of requests for the veteran's National 
Guard medical records, including requests to the Office of 
the Adjutant General of Tennessee along with any other 
appropriate source. 

The veteran has testified that he routinely receives VA 
treatment from the Vietnam Veterans Center and the VA Clinic 
in Chattanooga, Tennessee.  The RO has requested records from 
the Vietnam Veterans Center.  The last response from the 
Veterans Center was received by the RO in July 2003; all 
records from July 2003 to the present should be obtained.  
None of the veteran's VA Clinic records are of record.  The 
RO should take this opportunity to obtain more recent medical 
records, from both the Veterans Center and the VA Clinic, so 
that the information in the file is complete.  

The RO should also develop the record as to whether his 
claimed stressors, the death of his friend L.B., a rocket 
attack on the Danang air base on July 15, 1967 and the Tet 
Offensive, in January and February 1968.  The Board notes 
that the veteran served in the Marine Corps during his time 
in Vietnam, and any pertinent unit records will be in the 
possession of the Commandant of the Marine Corps or the 
Marine Historical Society.  

Once the record is complete, the RO should review the 
evidence to see if the veteran has a diagnosis of PTSD which 
conforms to the DSM-IV criteria.  Should a question remain as 
to the proper diagnosis, the RO should schedule the veteran 
for a VA examination.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain the veteran's 
records from the Social Security 
Administration and associate them with the 
claims file.

2.  The AMC should ask the veteran to 
provide releases for all relevant records 
of treatment from Dr. Spalding.  If he 
provides appropriate release, make efforts 
to obtain the records of his treatment, 
following the procedures set forth in 38 
C.F.R. § 3.159. The response received, and 
any evidence obtained, should be 
associated with the claims file.

3.  The AMC should request the veteran's 
National Guard medical records from the 
appropriate sources, including the Office 
of the Adjutant General of Tennessee.

4.  The AMC should obtain copies of all 
relevant records of the veteran's 
treatment for psychiatric difficulties at 
the VA Vietnam Veterans Center in 
Chattanooga, Tennessee, since July 2003, 
and all relevant treatment records from 
the VA Clinic in Chattanooga, Tennessee.  
The evidence obtained should be associated 
with the claims file.

5.  The AMC should attempt to verify the 
veteran's claimed stressor events in 
Vietnam by contacting the Commandant of 
the Marine Corps and/or the Marine 
Historical Society. The veteran's claimed 
traumatic experiences, including the 
following: (a) the death of L.B. in Danang 
in 1968; (b) a rocket attack on the 1st 
Marine Air Wing, Marine Wing Support Group 
17 at the Danang air base on July 15, 
1967; (c) involvement of the 1st Marine Air 
Wing, Marine Wing Support Group 17 in the 
Tet Offensive, January and February 1968.  

If possible, ask the Commandant of the 
Marine Corps and/or the Marine Historical 
Society if it can verify the veteran's 
presence for duty from January or February 
1966 until September 1966 through any unit 
records or reports.

6.  If a diagnosis of PTSD in conformity 
with the DSM-IV is shown on the record and 
a question remains as to whether the 
disorder may be linked to service, the RO 
should schedule an examination.  The 
examiner should be asked to review and 
discuss all records of the veteran's 
service and his PTSD and, thereafter, to 
provide a medical opinion as to whether it 
is at least as likely as not that the 
veteran's current PTSD are related to his 
inservice stressors.  

7.  Then, the AMC should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


